Citation Nr: 0733910	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  00-13 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for asbestosis. 

2.  Entitlement to a compensable rating for residuals of an 
appendectomy.

3.  Entitlement to a compensable rating for residuals of a 
fracture of the right hand.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had active service from June 1956 to June 1961.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied service connection for asbestosis and 
denied compensable ratings for residuals of an appendectomy 
and residuals of a fracture of the right hand.  

The veteran requested a hearing.  The RO notified the veteran 
in a letter to his last known address that a hearing before a 
Veterans Law Judge was scheduled for August 2002.  The 
veteran failed to report for the hearing, although the 
notification letter has not been returned by the United 
States Postal Service as undeliverable.  The veteran has not 
explained his failure to report nor has he requested 
rescheduling of the hearing.  Under these circumstances, the 
Board deems the hearing request to be withdrawn.  See 
38 C.F.R. § 20.702(d) (2007).

The Board remanded the case in October 2003 for further 
development.  The case has been returned to the Board for 
further appellate consideration.  


FINDINGS OF FACT

1.  Asbestosis arose many years after active service.  

2.  Competent evidence links asbestosis to asbestos exposure 
during active service.  

3.  The residuals of appendectomy have been manifested 
throughout the appeal period by a healed slightly depressed 
appendectomy scar measuring 10 centimeters by 0.75 centimeter 
with adhesion to underlying tissue, and occasional burning 
and itching at the scar site.  

4.  The residuals of a right hand fracture are manifested by 
occasional pain on palpation with full grip strength.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the veteran, 
asbestosis was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1111, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2007).

2.  The criteria for a compensable rating for residuals of an 
appendectomy have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp.2006); 38 C.F.R. §§ 3.321(b), 
4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7339 (2007).

3.  The criteria for a compensable rating for residuals of a 
fracture of the right hand have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp.2006); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 
4.20, 4.40, Diagnostic Code 5225 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will obtain.  
38 U.S.C.A. § 5103(a).  VA has also told claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b) 
(2007).  VA must tell a claimant the types of medical and lay 
evidence that the claimant could submit that is relevant to 
establishing disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claims.  VA provided notice 
letters in October 2002, March 2004, and in May 2006, which 
informed the veteran of what evidence is needed to 
substantiate the claims, what evidence he was responsible for 
obtaining, and what evidence VA would obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports are associated with the claims files.  
All identified evidence has been accounted for to the extent 
possible.  38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. 
§ 3.159(c).  VA sent its first notice letter after the 
initial adverse decision.  Thus a timing defect has occurred.  

In order to cure a timing defect, a compliant notice must be 
issued followed by the readjudication of the claim.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II).  
In this case, VA did comply.  The Board remanded the case 
specifically for additional notice to the veteran.  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  
Following readjudication of the claim, the RO issued a 
supplemental statement of the case.  VA provided the 
additional notices recommended by the United States Court of 
Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 
19 Vet. App. 473, in May 2006.  Thus, no unfair prejudice 
will result from the Board's handling of the matter at this 
time.  

Exposure to Asbestos

The veteran has alleged exposure to asbestos while repairing 
vehicles and equipment during active service.  His DD Form 
214 reflects that he was trained as an equipment repairman.  
He has also claimed that he had no preservice or post service 
exposure to asbestos.  He acknowledged post-service work with 
asbestos products, but with precautions taken to prevent 
exposure.  A former employer has corroborated this fact.  He 
submitted a medical treatise that indicates that mechanics 
who work with brakes and clutches bear a grave risk of 
exposure to dangerous levels of asbestos fibers and he 
submitted Federal guidelines on protecting such individuals 
from asbestos. 

There is no specific VA regulation directing development of a 
case where there is alleged exposure to asbestos, nor is 
there any presumption for service connection available for 
asbestosis.  However, the Court has stressed that the Board 
must follow certain steps in adjudicating asbestos cases, 
including determining whether exposure has occurred.  

In McGinty v. Brown, 4 Vet. App. 428, 432-33 (1993), the 
Court vacated a Board decision which had not addressed 
relevant considerations included in a VA circular on 
asbestos-related diseases.  Similarly, in Ennis v. Brown, 
4 Vet. App. 523, 527 (1993), the Court vacated a Board 
decision which had failed to analyze an asbestos-related 
claim in light of considerations discussed in Department of 
Veterans Benefits (DVB) Circular 21-88-8.  See also Nolen v. 
West, 12 Vet. App. 347, 351 (1999); VAOPGCPREC 6-2000.  
However, DVB 21-88-8 was rescinded by VBA Manual M21-1, Part 
VI, Change 3, September 21, 1992, and its provisions were 
incorporated into VBA Manual M21-1, Part VI.  

Paragraph 7.21a of VBA Manual M21-1, Part VI, provides that 
asbestos fibers, when inhaled or swallowed, can produce 
fibrosis and tumors of the larynx, pharynx, lungs, 
gastrointestinal tract, and urogenital system.  They can 
produce pleural effusions and pleural plaques.  Persons with 
asbestos exposure have increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal, and urogenital 
cancer.  The risk of bronchial cancer is increased in current 
cigarette smokers who have asbestos exposure.  About 50 
percent of those with asbestosis will eventually develop lung 
cancer.  The Board notes that lung cancer was recently 
diagnosed in the present case.

Paragraph 7.21b of VBA Manual M21-1, Part VI, provides that 
certain occupations such as work in shipyards, insulation 
work, demolition of old buildings, and installation of 
military equipment involve exposure to asbestos.  
Significantly, the latent period between exposure and the 
development of disease varies from 10 to 45 or more years, 
and significant exposure may occur in as brief a period as a 
month or two, even for an indirect bystander.  

Paragraph 7.21c of VBA Manual M21-1, Part VI, provides that a 
clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.  Symptoms and signs might include dyspnea on 
exertion, rales over the lower lobes, pulmonary function test 
impairment, and emphysema.  

Paragraph 7.21d.(1) of VBA Manual M21-1, Part VI, provides:

When considering VA compensation claims, rating 
specialists must determine whether or not military 
records demonstrate evidence of asbestos exposure 
in service.  Rating specialists must also assure 
that development is accomplished to determine 
whether or not there is preservice and/or post-
service evidence of occupational or other asbestos 
exposure.  A determination must then be made as to 
the relationship between asbestos exposure and the 
claimed diseases, keeping in mind the latency and 
exposure information noted above.  

VAOPGCPREC 4-2000 includes the following guidance:

The determinative issues in an asbestos-related 
claim would generally include a medical diagnosis 
and medical causation.  For example, the asbestos-
related diseases referenced in paragraph 7.21 of 
VBA Manual M21-1, Part VI, such as asbestosis, 
pleural effusions and fibrosis, pleural plaques, 
and mesothelioma of pleura or peritoneum, must 
first be medically diagnosed and then shown to be 
medically related to in-service exposure to 
asbestos.  See Nolen, 12 Vet. App. at 351 (finding 
no medical-nexus evidence between the veteran's 
asbestosis and his service exposure).  Therefore, 
although a claimant may provide competent evidence 
of a current disability and of in-service exposure 
to asbestos, the claimant would still need to 
present competent medical evidence of a nexus 
relating the current disability to in-service 
exposure to asbestos.  Id.

As set forth above, the first sentence in paragraph 7.21d. 
(1) requires a determination as to "whether or not military 
records demonstrate evidence of asbestos exposure in 
service."  In the present case, military records do not 
specifically demonstrate evidence of asbestos exposure.  The 
fact that the veteran worked in brake and clutch repair, 
where perhaps he was in contact with products containing 
asbestos fibers, is an assertion.  However, as noted in 
VAOPGCPREC 4-2000, VA's General Counsel suggested that a 
claimant may provide competent evidence of in-service 
exposure to asbestos.  Thus, the Board will resolve any 
remaining doubt in favor of the veteran and find that the 
veteran has provided competent evidence of exposure to 
asbestos.  

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131, 
38 C.F.R. § 3.303(a).  

"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
Each disabling condition shown by service medical records 
(SMRs), or for which the veteran seeks service connection, 
must be considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. § 3.307 and 3.309 are accorded special 
consideration for service connection.  Where a veteran served 
for at least 90 days during a period of war or after December 
31, 1946, and certain chronic diseases, such as 
cardiovascular-renal disease (including involvement of 
arteriosclerosis and organic heart disease), become manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such diseases shall be presumed 
to have been incurred in service, even though there is no 
evidence of such diseases during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

In January 1998, the veteran requested service connection for 
asbestosis.  Having submitted essentially no medical evidence 
of a diagnosis, the RO denied the claim in March 1999.  The 
veteran then submitted private medical reports and reported 
that he was exposed to asbestos fibers from brake shoes and 
clutch plates while in the Air Force.  

A May 1985 private chest X-ray report notes extensive post 
inflammatory changes throughout the lungs and evidence of 
numerous calcified granulomatous densities in the perihilar 
region.  In June 1985, H. J. Mullin, M.D., of the asbestos 
screening program, Knoxville, Tennessee, interpreted the 
chest X-ray as one showing parenchymal interstitial changes 
in both lungs, consistent with asbestosis.  

In September 1995, D. Gaziano, M.D., examined the veteran and 
reported that he had smoked one pack of cigarettes per day 
for 47 years and continued to smoke.  Dr. Gaziano also noted 
exposure to welding fumes after active service.  Dr. Gaziano 
noted that chest X-rays showed irregular opacities throughout 
both lungs.  Dr. Gaziano concluded, "It is my opinion that 
[the veteran] has asbestosis with a moderate degree of 
pulmonary functional impairment.  I think it is important 
that [he] stop smoking...."

A May 1999 VA compensation examination report reflects that 
the examiner reviewed the pertinent history, examined the 
veteran, ordered an X-ray and pulmonary function test, and 
offered a diagnosis of asbestosis. 

In November 2000, the veteran submitted employment records 
reflecting that his employer, MK-Ferguson of Oak Ridge, had 
examined him in June 1996 and found him not qualified for 
duties that entailed using a respirator, because he already 
had a respiratory disability.  In December 2000, the veteran 
submitted a medical treatise addressing the potent hazard of 
asbestos fibers faced by auto mechanics repairing brake 
linings and clutch plates.  Also submitted were Federal 
guidelines for protecting auto mechanics from asbestos fibers 
in the workplace.  

In May 2001, the veteran submitted Social Security 
Administration (SSA) records that reflect that he was 
disabled from July 1997 due to chronic obstructive pulmonary 
disease (COPD).  The SSA records include a November 1997 
examination report from M. E. Holland, M.D.  Dr. Holland 
noted that chest X-ray report did not note asbestos plaques 
and concluded that this did not support a diagnosis of 
asbestosis.  

In its October 2003 REMAND, the Board asked the physician to 
determine the etiology of any manifested respiratory 
disability, to include asbestosis.  

Reviewing the April 2004 compensation examination report, the 
physician found mild restrictive defect, but offered no other 
information.  

In November 2004, the veteran reported to the University of 
Tennessee Memorial Hospital emergency room with right-sided 
chest pains and cough of two weeks.  He reported a history of 
asbestos exposure both in the Air Force and working 
construction after the Air Force.  This report is significant 
in that it suggests that the veteran did have post military 
service exposure to asbestos.

A January 2005 private computerized tomography (CT) scan of 
the chest showed a possible malignancy of the upper right 
lung, right pleural effusion, adjacent atelectasis, and 
general mild interstitial lung disease.  A January 2005 VA 
orthopedic compensation examination report contains a 
"presumptive" diagnosis of COPD/asbestosis.  

A March 2005 VA respiratory examination report reflects that 
the veteran noticed dyspnea in 1995.  Upon examination, the 
physician offered an impression of dyspnea, mostly likely due 
to asthma.  The physician noted that there was a reported 
history of asbestos exposure during active service, but no 
radiographic evidence of plaques or fibrosis, or rounded 
atelectasis.  A lung mass was suspicious for a neoplasm.  The 
physician noted that if the mass represented a mesothelioma, 
then that would support a diagnosis of asbestosis.  In April 
2005, the lung mass was found to be squamous cell carcinoma, 
rather than mesothelioma.  The right upper lung was resected.  

In October 2006, a VA physician cited a medical treatise and 
noted that asbestosis patients are six times more likely than 
others to develop lung cancer.  Based on statistics, the 
physician opined that the veteran's squamous cell lung cancer 
was related to his asbestosis.  

In December 2006, another VA physician reviewed the pertinent 
medical history and conceded that the veteran was exposed to 
asbestos during active service.  The physician concluded, 
however, that the veteran did not have asbestosis.  

Thus, the medical evidence concerning whether the veteran 
actually has asbestosis is in controversy.  Drs. Mullin and 
Gaziano offered their independent diagnoses of asbestosis in 
1985 and 1995, respectively.  These diagnoses were based on 
chest X-rays that showed the requisite pleural plaques and 
based on evidence of a current respiratory defect and a 
history of exposure to asbestos.  In May 1999, a VA physician 
examined the veteran and also offered a diagnosis of 
asbestosis.  Thus, the two private physicians supported their 
diagnoses with the necessary clinical evidence and the VA 
physician offered a diagnosis that the Board cannot 
controvert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (the Board is prohibited from substituting its own 
unsubstantiated medical opinion).  These medical diagnoses 
are persuasive, if not compelling, evidence of asbestosis.  

On the other hand, in November 1997, Dr. Holland found no 
evidence of asbestosis; in March 2005, a VA physician found 
no radiographic evidence of asbestos; and, in December 2006, 
another VA physician found no evidence of asbestosis.  The 
Board finds this medical evidence to be almost as persuasive.  

Because there is competent, persuasive evidence both for and 
against a diagnosis of asbestosis, the issue remains 
uncertain.  Fortunately, medical certainty is never required 
for service connection.  As long as relative equipoise 
exists, the benefit of the doubt on any material fact must be 
resolved in favor of the veteran.  With three physicians 
opining that the veteran has asbestosis and three physicians 
opining that he does not, the competent medical evidence is 
clearly in equipoise.  

There is satisfactory evidence that asbestos exposure 
occurred during active service and some evidence that 
suggests post service exposure.  Because it is difficult to 
determine which exposure caused asbestosis, the benefit of 
the doubt doctrine must also be applied.  Because the latency 
period of asbestosis is known to be 10 to 45 years, the Board 
will resolve any remaining doubt in favor of the veteran and 
find that it is at least as likely as not that his asbestosis 
is related to asbestos exposure during active service.  

After considering all the evidence of record, the Board finds 
that the evidence for service connection is in relative 
equipoise.  Service connection for asbestosis must therefore 
be granted.  

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

The rating schedule provides that when an unlisted disability 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

Residuals of Appendectomy

Residuals of appendectomy have been noncompensably rated for 
the entire appeal period under Diagnostic Code 7339.  This 
and other potentially applicable codes underwent revision, 
effective July 2, 2001; however, the changes are not 
significant to this case.

Under Diagnostic Code 7339, a 40 percent evaluation is 
warranted for a large ventral hernia which is not well 
supported by a belt under ordinary conditions.  A 20 percent 
evaluation is warranted for a small postoperative ventral 
hernia which is not well supported by a belt under ordinary 
conditions, or a healed hernia or post operative wound with 
weakening of the abdominal wall and indications for a 
supporting belt.  A noncompensable rating is warranted for 
healed post-operative wounds, when there is no related 
disability and a belt is not indicated.  38 C.F.R. § 4.114, 
Code 7339 (2007).  

The residuals of appendectomy have been manifested throughout 
the appeal period by a healed slightly depressed appendectomy 
scar measuring 10 centimeters by 0.75 centimeter with 
adhesion to underlying tissue, and occasional burning and 
itching at the scar site.  Comparing these manifestations 
with the criteria of the rating schedule, the Board finds 
that the criteria for a compensable schedular rating under 
Diagnostic Code7339 are not more nearly approximated.  This 
is because there is no weakening of an abdominal wall that 
requires a supporting belt.  

The appendectomy scar measures, at most, 7.5 square 
centimeters.  Under the prior provisions of Diagnostic Code 
7804, a 10 percent rating is warranted for superficial scars 
that are tender and painful on objective demonstration.  See 
38 C.F.R. § 4.118, Diagnostic Code 7804 (effective prior to 
August 30, 2002).  Under the revised rating schedule, the 
provisions of Diagnostic Code 7804 do not change 
substantively.  A superficial scar that is painful on 
examination warrants a 10 percent rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (effective August 30, 2002).  

Pursuant to the former criteria of Diagnostic Code 7805, 
scars, other than those characterized as disfiguring, poorly 
nourished, subject to repeated ulceration, or superficial 
scars that are tender and painful, or burn scars, are to be 
rated on limitation of function of the part affected under 
Code 7805.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7805 (effective prior to August 30, 2002).  

Pursuant to the current version of Diagnostic Code 7805, 
scars, other than of head, face, or neck, or deep scars, or 
unstable scars, or superficial scars exceeding 144 square 
inches, are to be rated on limitation of function of the part 
affected under Code 7805.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2007).  There is no basis for a compensable rating 
for the scar under either Diagnostic Code.  While the Board 
has considered the doctrine of benefit of doubt, the record 
does not provide an approximate balance of positive and 
negative evidence on the merits.  38 U.S.C.A. § 5107(b).




Residuals of Fracture of the Right Hand

The right hand disability has been rated noncompensably under 
Diagnostic Code 5299-5225 for the entire appeal period. 

The residuals of fracture of the right hand have been 
manifested throughout the appeal period by occasional pain in 
the right hand and fingers and occasional numbness in the 
right fingers, with tenderness over the second metacarpal 
fracture site.  Range of motion and strength were normal.   

Under Diagnostic Code 5225, a 10 percent rating is warranted 
for ankylosis of the index finger of either hand, whether or 
not in favorable angle.  38 C.F.R. § 4.71a, Diagnostic Code 
5225 (effective prior to August 26, 2002).  The rating 
schedule was revised effective August 26, 2002; however, 
Diagnostic Code 5225 was not affected by this revision. 

Because there is no ankylosis, a compensable rating under 
Diagnostic Code 5225 is not warranted.  The evidence of 
record does not demonstrate extremely unfavorable ankylosis 
such as to warrant a rating for amputation under Diagnostic 
Code 5225 as it existed prior to August 26, 2002.  The 
evidence similarly does not establish limited motion of other 
digits of the right hand.  The medical findings do not show 
interference with overall hand function to such an extent as 
to warrant a rating for amputation as set forth in the 
revised version of Diagnostic Code 5225.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  38 U.S.C.A. § 
5107(b).

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) (2007) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. 
App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, the disabilities at issue have not been shown, 
or alleged, to cause such difficulties as marked interference 
with employment or to warrant frequent periods of 
hospitalization or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b) (1).  See Bagwell v. 
Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash, 8 Vet. App. at 227.  See also 
VAOPGCPREC. 6-96. 


ORDER

Service connection for asbestosis is granted. 

A compensable rating for residuals of appendectomy is denied.  

A compensable rating for residuals of a fracture of the right 
hand is denied. 



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)






 Department of Veterans Affairs


